Citation Nr: 1102556	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-42 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
which confirmed and continued a 10 percent evaluation for PTSD 
with dysthymic disorder from September 15, 2006.  

During the course of the appeal, a September 2009 Decision Review 
Officer Decision found that a May 2008 rating decision which 
granted service connection for PTSD and assigned an effective 
date of September 15, 2006, was clearly and unmistakably 
erroneous and an earlier effective date was granted effective 
April 25, 2006.  Moreover, an increased rating of 30 percent was 
granted for PTSD with dysthymic disorder, effective April 25, 
2006.  The Veteran continued to appeal for a higher evaluation 
for the service-connected PTSD with dysthymic disorder.  

The Veteran testified at an August 2010 video-conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is required prior to 
the adjudication of the Veteran's claim.

The Veteran last underwent a VA psychiatric examination in March 
2008.  Subsequently at the 2010 Board hearing, the Veteran and 
his wife testified that his condition has worsened since he was 
last evaluated.  The Veteran reported that he was extremely 
stressed and that he experienced rage, hallucinations and 
problems with his memory.  Significantly, he reported that he was 
experiencing increased difficulty in performing his tasks at 
work.  In this respect, the Board notes that the claims folder 
contains copies of work records from the Veteran showing various 
errors that he has made on the job, as well as reports of 
tardiness and days missed from work.  Moreover, VA psychiatric 
treatment reports dated from 2008 to 2009 document the Veteran's 
ongoing complaints of increased stress, poor concentration, and 
problems at work.      

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   In 
addition, a veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In light of the hearing testimony and evidence 
presented, the Board finds that a new VA examination is required 
in order to determine the current severity of the Veteran's 
service-connected PTSD with dysthymic disorder.  

Finally, the Veteran testified at the August 2010 hearing that he 
is currently receiving counseling for his PTSD at the Vet Center.  
The last record of treatment from the Nashville Vet Center is 
dated in January 2009.  Moreover, the last VA outpatient 
treatment record obtained from the VA Medical Center in Nashville 
is dated in October 2009.  As the issue on appeal is being 
remanded for a current VA examination, the Board finds attempts 
should be made to obtain all outstanding medical records from the 
Nashville Vet Center since January 2009 and from the Nashville VA 
Medical Center since October 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any 
psychiatric treatment that the Veteran may 
have received at the Nashville Vet Center 
since January 2009 and from the VA Medical 
Center in Nashville since October 2009.  
Associate all such available documents with 
his claims file. 

2.  Then, accord the Veteran a VA psychiatric 
examination to determine the current nature 
and extent of his service-connected PTSD with 
dysthymic disorder.  The claims folder must 
be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge in the 
examination report that the claims folder was 
reviewed.

All pertinent pathology specifically 
associated with the service-connected PTSD 
with dysthymic disorder should be noted in 
the examination report.  In particular, the 
examiner should provide an opinion as to the 
impact of this disability on his occupational 
and social functioning. A Global Assessment 
of Functioning score, along with an 
explanation of the score, should be provided.  
Complete rationale for all opinions should be 
provided.

3.  After completion of the foregoing, 
readjudicate the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the Veteran, issue a 
supplemental statement of the case and 
provide him a reasonable period of time to 
respond.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


